Citation Nr: 1409306	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954 and his awards and decorations include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In November 2013, the Veteran failed to show for the Board hearing at the RO that he had requested.  Therefore, the Board finds his hearing requested withdrawn.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran separated from active duty in 1954.  However, the record does not include any of his 1954 to 2004 treatment records including those generated in connection with his 1991 award of Social Security Administration (SSA) disability benefits.  Likewise, the record does not include the Veteran's treatment records from the numerous private healthcare providers he identified in an April 2010 statement to the RO.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Given the above development, the Board finds that while the appeal is in remand status an addendum should be obtained to the April 2011 VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file all of the Veteran's records on file with his claim for SSA disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining authorizations, obtain and associate with the claims file all of the Veteran's outstanding private treatment records since 1954, including from all the private healthcare providers identified in his April 2010 statement to the RO.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Obtain and associate with the claims file any outstanding post-1954 treatment records from the Boston VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any low back symptoms in service and any ongoing symptoms since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After undertaking the above development to the extent possible, obtain an addendum to the April 2011 VA examination from the same examiner or a suitable replacement.  The claims folder should be made available and reviewed by the examiner.  If an examination is required, it should be scheduled.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any of the Veteran's low back disabilities are related to or had its onset in service.  

In providing an answer to the above question, the examiner should specifically take note of the fact and comment on the significance, if any, of the October 1953 lumbosacral spine X-ray showing lipping of the anterior margins of L3, L4, and L5 as well narrowing at L5-S1 including whether its shows that the Veteran met the medical criteria for a diagnosis of degenerative joint disease and/or degenerative disc disease during service. 

In providing an answer to the above question, the examiner must accept as true that the Veteran sustained a back injury in service.  The examiner must also acknowledge and discuss the Veteran's competent report as to the onset and recurrence of back problems since service.  That is, in providing an answer to the above question, the examiner should also take note of the fact and comment on the Veteran's claims regarding having an initial low back problem while on active duty which low back problem was aggravated by his post-service fall in 1991 and the supporting private medical opinion he filed with VA in December 2010.

If the examiner cannot provide an answer to the above question, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

6.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

